                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

  EMILY GEORGE et al.,                                    )
                                                          )
  Plaintiffs,                                             )
                                                          )
  v.                                                      )     No. 3:18-CV-00512-JRG-DCP
                                                          )
  WESTGATE RESORTS, LTD., L.P.,                           )
                                                          )
  Defendant.                                              )

                                         MOTION TO WITHDRAW

          Plaintiffs’ Counsel hereby files this motion with the Court requesting permission to

  withdraw as counsel of record, due to professional considerations which require termination of the

  representation as to all Plaintiffs.

          Plaintiffs’ Counsel avers: (1) that her initial notice of withdrawal was sent electronically

  on 7/1/2019, and (2) that on 12/13/2019, a copy of this Motion and notice of withdrawal, was sent,

  via USPS First Class Mail, to each individual Plaintiff, at their respective address listed below.

                 Name                                Address                     Phone Number

  Michael and Emily George; and          6768 Purity Rd St.                 614-257-8320
  Mitchell George                        Louisville, OH 43071
  Benjamin Fentress                      126 Madeline Way Apt 223,          615-289-2042
  and Genelyn Bonsa                      White House, TN 37188
  Joseph and Christy Lee                 127 Humbird St Cumberland, MD      301-722-5182 (landline)
                                         21502                              301-876-1508 (cell)
  Jeff Anton and Tifani Eshoo-           2357 Stratford Ave Westchester,    708-672-4862 (landline)
  Anton                                  IL 60154                           708-672-4862 (cell)
  Steven and Ida Carruthers              14540 Turnwood Place Charlotte     301-422-4898 (landline)
                                         Hall, MD 20622                     301-526-2016 (cell)
  Jeanne Bradley                         PO Box 70254 Hennico, VA           412-580-4731
                                         23255
  Maritza Reyes and Erick Lazo           3201 Wuthering Cir Grand           972-693-8657
                                         Prairie, TX 75052
  James and Suszanne Caudell             609 S Buchanan St., Danville, IL   217-213-6997 (landline)
                                         61832                              217-304-7156 (cell)


                                                      1
Case 3:18-cv-00512-DCLC-DCP Document 54 Filed 12/30/19 Page 1 of 2 PageID #: 686
  Nicole Cross                      21119 Bryant St., Canoga Park,      818-701-6113 (landline)
                                    CA, 91304                           818-294-0510 (cell)
  Brandon Robbins                   1620 Alexander St., Simi Valley,    805-570-7415
                                    CA 93065
  Katya Roque and Guido Diaz        2385 SW 27TH St., Miami, FL         305-445-4609 (landline)
                                    33133                               305-773-0694 (cell)
  Jacob and Lacey Guillotte         PO Box 675 Baldwin, LA 70514        337-924-9160 (landline)
                                                                        337-578-8709 (cell)
  Luiz Pedrosa and Catherine       790 Apt 181A,                        N/A
  Simoes de Abreu Rua Carlos       Vila Leopoldina São Paulo,
  Weber                            Brazil
  Ryan and Julia Petrie            5300 Millcreek Cir Independence,     859-581-1319 (landline)
                                   KY 41051                             859-322-6800 (cell)
  Sheila Maita and Julissa Santana 104 Reservoir Ave Jersey City, NJ    201-222-6549 (landline)
                                   07307                                201-892-9261 (cell)
  Vanessa Shepherd Williams        1422 Milan Ave Akron, OH             330-665-3171
                                   44320
  Michael and Karen Sosak          110 Orchard Hilands Drive         412-974-1000 (cell)
                                   Venetia, PA 15367                 412-592-8852 (cell)
  Justin and Leslie Coker          2622 Mission Ridge Drive          615-452-7230 (landline)
                                   Murfreesboro, TN 37130            307-399-4393 (cell)
  Shakeysha, Jacquelyne, and John 2525 W 39th Ave Pine Bluff, AR     870-879-1162 (cell)
  Shelton                          71603                             870-413-1394 (cell)
                                                                     870-510-3174 (cell)
  Carmindo and                      7517 Pebble Beach Rd Fort Myers, 918-261-9065
  Stephanie Vallecio                FL 33967
  Latoya Nettles and Gregory        291 Scarlet Oak Run Clayton, NC 334-294-9424
  Winn                              27520

           Plaintiffs also hereby move the Court to stay district court proceedings in this case

  pending Plaintiffs’ securement of replacement counsel, which they anticipate will take 30

  days.


                                                       Respectfully Submitted on 12/30/2019,


                                                        s/Jessica Stewart
                                                       ____________________________

                                                       Jessica Stewart (BPR No. 034361)
                                                       P.O. Box 31242
                                                       Knoxville, TN 37930
                                                       (865) 255-3335


                                                   2
Case 3:18-cv-00512-DCLC-DCP Document 54 Filed 12/30/19 Page 2 of 2 PageID #: 687
